UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6881



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

GEORGE HARRIS, a/k/a "George", a/k/a Mr. G,
a/k/a "G",

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-88-76-N, CA-95-789-N)


Submitted:   February 13, 1997         Decided:     February 26, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


George Harris, Appellant Pro Se. Charles Dee Griffith, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.* United States v. Harris, Nos. CR-88-
76-N; CA-95-789-N (E.D. Va. Feb. 8, 1995; May 14, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




     *
       We note that subsequent to the district court's order in
this case, the Supreme Court has held that criminal prosecutions
which follow civil forfeitures are not barred by the Double
Jeopardy Clause. See United States v. Ussery, ___ U.S. ___, 64
U.S.L.W. 4565, 4572 (U.S. June 24, 1996) (Nos. 95-345/346).

                                2